Exhibit 10.1

2007 FISCAL YEAR MANAGEMENT INCENTIVE COMPENSATION PLAN

On December 12, 2006, the Compensation Committee of the Board of Directors of
Transaction Systems Architects, Inc. (the “Company”) approved the 2007 Fiscal
Year Management Incentive Compensation Plan (the “2007 MIC Plan”). The 2007 MIC
Plan covers the Company’s 2007 fiscal year beginning October 1, 2006 and will
apply to all of the Company’s employees eligible for a management incentive
bonus (“MIC Bonus”).

The objective of the 2007 MIC Plan is to encourage certain management level
personnel to contribute toward the attainment of the consolidated financial
goals for fiscal year 2007 based on corporate, segment and/or channel specific
targets, or specific individual performance attainment requirements. The MIC
Bonus opportunity is based on targets for five periods (each a “target period”)
comprised of the Company’s four fiscal quarters and its fiscal year end. If the
minimum targets are not achieved for a target period, no MIC Bonus is paid for
that period. Earned MIC Bonuses are paid quarterly, with the annual MIC Bonus
paid at the same time as the fourth quarter payout. MIC Bonuses are paid in
cash. A MIC Bonus payout may be more or less than 100% (up to a maximum of 200%)
depending on the level of attainment as set forth in the table below:

 

Target Attainment

Percentage

   MIC Bonus
Payout Percentage   91% Attainment              10 % 95% Attainment             
50 % 100% Attainment              100 % 105% Attainment              150 %
108.33% Attainment              200 %

With respect to the quarterly and annual bonus payments, in order to be entitled
to any payment under the 2007 MIC Plan, a participant must be an employee of the
Company on the date of payment, except to the extent otherwise provided by the
Company. If a participant’s employment with the Company is terminated for any
reason prior to the payment date, the participant will not be eligible for a
bonus under this Plan for that period or any subsequent period, including the
annual bonus and will forfeit all rights to such payment except to the extent
otherwise provided by the Company.

The annual bonus payment will be adjusted to reflect (i) the participant’s
achievement against his or her individual business objectives (“IBOs”), and
(ii) an annual true-up amount, if any. Additionally, to be eligible for an
annual bonus payment, a participant must receive a performance review rating of
“effective” or better during fiscal 2007.

The Company reserves the right at any time during the 2007 MIC Plan year to:
(a) amend or terminate the plan in whole or in part, (b) revoke any eligible
employee’s right to participate in the 2007 MIC Plan, and (c) make adjustments
to targets at any time during the 2007 MIC Plan year.

Under the 2007 MIC Plan, the annual bonus compensation for the senior corporate
executives will be based on certain Company-level financial performance
measures, and for the segment-level senior corporate executives, a combination
of segment-level financial performance (or channel-level performance) and
Company-level performance, as well as the participant’s specific IBOs.

The table below summarizes the 2007 fiscal year Company-level and segment-level
financial performance measures and the range of weighting for such performance
measures:

Senior Corporate Executives

 

Performance Measure

  

Performance Measure

Weighting Range

Company-Level Performance Measures:

  

•     Revenue

   12.5% - 30%

•     Operating Margin %

   12.5% - 30%

•     Recurring Revenue

   0% - 20%

•     EPS

   0% - 20%

Segment-Level Performance Measures:

  

•     Segment (Channel) Revenue

   12.5% -30%

•     Segment (Channel) Operating/Contribution Margin %

   0% - 30%

•     Segment (Channel) Recurring Revenue

   0% - 30%

•     Segment (Channel) Global Services Revenue

   0% - 12.5%

•     Segment (Channel) Global Services Revenue / FTE

   0% - 12.5%



--------------------------------------------------------------------------------

For the other participants in the 2007 MIC Plan (excluding senior corporate
executives), the annual bonus compensation will be based on a combination of
some or all of the following: Company-level financial performance measures,
segment-level (or channel-level) financial performance measures and the
participants specific IBOs. The weighting of the performance measures will vary
for the other 2007 MIC Plan participant’s depending on the respective business
segment in which they are employed.